[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 416 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 417 
The appeal of defendant Fairfield is based upon the sole contention that the right of the guest in this case to recover for personal injuries received in an automobile collision was destroyed by section 141 3/4 of the California Vehicle Act of 1929 (Stats. 1929, p. 1580). In our original opinion, this point was decided adversely to this appellant. A rehearing was granted upon the showing that the question involved was pending before the Supreme Court. In the case of Callet v. Alioto, 210 Cal. 65
[290 P. 438], the Supreme Court definitely determined that this section is not retroactive, and this decision has become final. We therefore adopt the conclusion reached by this court in the original opinion.
As to the other appellants, after a further consideration of the case, we see no reason why the conclusion reached by the court in the original opinion should be disturbed, and it is therefore adopted as the opinion of the court upon this rehearing.
The order granting a new trial in respect to appellant Emerson is affirmed, and the judgment against appellants Fairfield, Monroe, Lyon and Miller, Inc., and W.B. Moyle is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 14, 1931, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 9, 1931.
The original opinion in this cause is as follows: